Citation Nr: 0400897	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for disability manifested 
by neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from August 1966 
until August 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the VA Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied service connection for disabilities 
that included neck pain and whether new and material evidence 
had been submitted to reopen claims for service connection 
for pneumonia, backache, and a pain in the sternum.  The 
veteran expresses dissatisfaction with these rating 
determinations in a notice of disagreement received in 
January 2002 and submitted a substantive appeal April 2002.  
In a substantive appeal received in June 2002, the veteran 
wrote that he was only seeking service connection for neck 
pain.  Accordingly, the Board finds the veteran has withdrawn 
the issues of whether new and material evidence had been 
submitted to reopen claims for service connection for 
pneumonia, backache, and a pain in the sternum from appellate 
consideration and these issues are not before the Board at 
this time.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 
20.204(b) (2003).


REMAND

The veteran asserts that he has now has residual neck pain as 
the result of an automobile accident during active duty for 
which service connection should be granted.  The service 
medical records show that the appellant was involved in an 
automobile accident in March 1968, which was reported to have 
resulted in multiple lacerations to the head, as well as 
contusions to various areas, including the chest/sternum.  

The private clinical evidence reflects that the appellant 
sustained multiple employment-related injuries to include to 
the shoulder and neck area.  He underwent right shoulder 
rotator cuff repair in 1988.  

The record reflects that the veteran was afforded a VA 
examination in August 1998.  At that time the diagnoses 
included degenerative changes of the cervical spine.  The 
examiner commented that "[f]rom the symptoms supplied to me 
by the veteran, the pain is probably post-traumatic pain to 
the cervical spine and lumber spine.  The veteran has 
musculoskeletal pain secondary to a motor vehicle accident."  
However, the report indicates that the examiner did not have 
the opportunity to review the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent.

2.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for his neck or 
cervical spine since his discharge from 
service in 1968, which have not been 
previously submitted. .

3.  Following receipt of any additional 
information pursuant to the above, the 
veteran should be scheduled for an 
examination by a VA orthopedist to 
determine the nature, severity, and 
etiology of any cervical spine and neck 
disorder.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated tests 
and studies should be accomplished. The 
examiner is requested to obtain a 
detailed clinical history.  Following 
the examination the examiner is 
requested to render an opinion as to 
whether it is t as likely as not that 
the veteran's current neck or cervical 
spine disorder is related to service, to 
include the automobile injury.  A 
complete rationale must be provided for 
the opinion expressed in the report.  

4.  Following completion of the 
requested development, the RO should 
readjudicate the issue in appellate 
status.  If action remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




